DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-5, 7, 9, 12-14, 21, 22 and 25 are objected to because of the following informalities:  In independent claim 1, in the last phrase “wherein the spacer fluid is a gel and having a lower viscosity than the first fluid,” replacement of “having” with -has- is advised in order to use consistent tenses.  Alternatively, deletion of “and” prior to “having” similar to as presented in claim 16 would appear to correct the grammatical informality.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7, 9, 12-14, 21, 22 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1, as amended, recites “wherein the spacer fluid improves a performance of the pressure pulse by suppressing development of viscous fingering on the interface between the spacer fluid and the pill.”  It is of further note that the claim includes from previously “wherein the spacer fluid is a gel and has a lower viscosity than the first fluid.”  The specification, as filed, states in [0037] “Alternatively, the spacer fluid can be designed to have lower viscosity than the viscous pill in order to suppress development of viscous fingering on the interface between the spacer fluid and the viscous pill.  The fingering instability at an interface is damped if the displacing fluid has a viscosity higher than that of the displaced fluid.  This way conditions for the Saffman-Taylor-like instability are not met and fingers due to instability will not develop.”  Although the specification highlights how fibers/particles can be added to the spacer to increase the viscosity thereof, the specification provides no further description as to how the spacer fluid has a lower viscosity than that of the pill and also suppresses development of viscous fingering.  Indeed, the specification itself states that the displacing fluid, i.e., spacer, requires a higher viscosity than that of the displaced fluid, i.e., pill, in order to damp fingering instability at an interface.  Furthermore, prior art Eaton (US 3,396,790 – cited previously) suggests wherein a low viscosity spacer placed between a first placed higher viscosity pill and a latter placed component intended to react therewith tends to finger into the higher viscosity preceding fluid as does prior art Osiptsov et al. (US 2011/0272159) in [0020] thereof.  
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the current claims fail to meet at least the following Undue Experimentation factors:
The state of the prior art - because the prior art suggests a low viscosity fluid placed after a high viscosity fluid will finger into the high viscosity fluid.
 The amount of direction provided by the inventor - because Applicant does not actually describe a protocol for suppressing development of viscous fingering using a lower viscosity spacer fluid, but rather merely states such in a single sentence, i.e., “the spacer fluid can be designed to have lower viscosity than the viscous pill in order to suppress development of viscous fingering on the interface between the spacer fluid and the viscous pill,” without actually describing how to design such so as to enable the suppression of the development of viscous fingering when it is a known principle that fingering is suppressed when a latter placed fluid has a higher viscosity.
The existence of working examples - because Applicant merely states such suppression of fingering in the specification without providing an example of how to design the spacer fluid, and/or suitable viscosities associated with design of the spacer fluid that actively suppress fingering.  Saffman-Taylor instability conditions are known to be not met when the displacing fluid has a higher viscosity than the displaced fluid, and, as a result, under such conditions, fingers due to instability will not develop.  As such, without a working example, the lower viscosity spacer pill would seem to meet the conditions for Saffman-Taylor instability and, thereby, result in fingering at the interface of the lower viscosity spacer pill and first fluid. It is not clear as to how the lower viscosity spacer would thus enable suppression of viscous fingering on the interface between the lower viscosity spacer fluid and viscous pill when a higher viscosity displacing, i.e., spacer, fluid is required to damp fingering instability.  
Therefore, the combination of a lower viscosity spacer to displace a higher viscosity pill in combination with the suppression of the development of viscous fingering is not enabled by the specification as filed.
It is noted, dependent claim 25 further recites “wherein the spacer fluid….to increase the viscosity and the yield stress of the spacer fluid in order to suppress the development of the viscous fingering.”  However, as set forth above, claim 1 requires the spacer fluid to have a lower viscosity than the viscous pill, and, as such the combination of a lower viscosity spacer to displace a higher viscosity pill and suppression of the development of viscous fingering is not enabled by the specification as filed.
Claims 16, 18, 19, 23, 24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 16, as amended, recites “wherein the first fluid is a pill and the lower viscosity of the spacer damps fingering instability at an interface between the spacer fluid and the viscous pill.”  It is of further note that the claim includes from previously “wherein the spacer fluid is a gel and has a lower viscosity than the first fluid.”  The specification, as filed, states in [0037] “Alternatively, the spacer fluid can be designed to have lower viscosity than the viscous pill in order to suppress development of viscous fingering on the interface between the spacer fluid and the viscous pill.  The fingering instability at an interface is damped if the displacing fluid has a viscosity higher than that of the displaced fluid.  This way conditions for the Saffman-Taylor-like instability are not met and fingers due to instability will not develop.”  Although the specification highlights how fibers/particles can be added to the spacer to increase the viscosity thereof, the specification provides no further description as to how the spacer fluid has a lower viscosity than that of the pill and also suppresses development of viscous fingering.  Indeed, the specification itself states that the displacing fluid, i.e., spacer, requires a higher viscosity than that of the displaced fluid, i.e., pill, in order to damp fingering instability at an interface.  Furthermore, prior art Eaton (US 3,396,790 – cited previously) suggests wherein a low viscosity spacer placed between a first placed higher viscosity pill and a latter placed component intended to react therewith tends to finger into the higher viscosity preceding fluid as does prior art Osiptsov et al. (US 2011/0272159) in [0020] thereof.  
Per In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), the current claims fail to meet at least the following Undue Experimentation factors:
The state of the prior art - because the prior art suggests a low viscosity fluid placed after a high viscosity fluid will finger into the high viscosity fluid.
 The amount of direction provided by the inventor - because Applicant does not actually describe a protocol for suppressing development of viscous fingering using a lower viscosity spacer fluid, but rather merely states such in a single sentence, i.e., “the spacer fluid can be designed to have lower viscosity than the viscous pill in order to suppress development of viscous fingering on the interface between the spacer fluid and the viscous pill,” without actually describing how to design such so as to enable the suppression of the development of viscous fingering when it is a known principle that fingering is suppressed when a latter placed fluid has a higher viscosity.
The existence of working examples - because Applicant merely states such suppression of fingering in the specification without providing an example of how to design the spacer fluid, and/or suitable viscosities associated with design of the spacer fluid that actively suppress fingering.  Saffman-Taylor instability conditions are known to be not met when the displacing fluid has a higher viscosity than the displaced fluid, and, as a result, under such conditions, fingers due to instability will not develop.  As such, without a working example, the lower viscosity spacer pill would seem to meet the conditions for Saffman-Taylor instability and, thereby, result in fingering at the interface of the lower viscosity spacer pill and first fluid. It is not clear as to how the lower viscosity spacer would thus enable suppression of viscous fingering on the interface between the lower viscosity spacer fluid and viscous pill when a higher viscosity displacing, i.e., spacer, fluid is required to damp fingering instability.  
Therefore, the combination of a lower viscosity spacer to displace a higher viscosity pill in combination with the suppression of the development of viscous fingering is not enabled by the specification as filed.
Response to Arguments
Applicant’s arguments with respect to the rejections as presented in the previous office action have been fully considered.
	Applicant notes claims 2 and 17 have been canceled, rendering the 35 USC 112(a) rejections thereof moot.  No further arguments have been presented with respect to the rejections themselves.  The Examiner notes, although the rejections of claims 2 and 17 under 35 USC 112(a) have been withdrawn due to the cancelation thereof, a new grounds of rejection has been made in each of the independent claims as it is the position of the Office that the claim limitations as now presented therein are not enabled by the specification as filed.  
	Applicant’s amendments with respect to the prior art have been fully considered.  Upon consideration of Applicant’s amendments to each of independent claims 1 and 16, the rejections as presented have been withdrawn.  The prior art fails to sufficiently provide for a combination of the lower viscosity spacer and suppression of development of viscous fingering as required by each of claims 1 and 16.  However, the Examiner notes, it appears such an effect is not enabled for at least the reasons set forth above, and, in particular, by definition of Saffman-Taylor instability which occurs when a less viscous fluid is injected, displacing a more viscous fluid wherein it is further noted that the interface is stable when the more viscous fluid displaces the other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saffman-Taylor instability provides the definitions cited above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


ADL
10/18/22